TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00143-CV



In the Matter of C. D. D.






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. J-18537, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING






	Following a hearing before the juvenile court, appellant C.D.D. was adjudged to have
engaged in delinquent conduct by committing the offenses of possession of cocaine and marijuana. 
See Tex. Health & Safety Code Ann. §§ 481.115, .121 (West Supp. 2002).  The juvenile court
ordered him committed to the Texas Youth Commission.  C.D.D. gave notice of appeal from the
disposition order.  Tex. Fam. Code Ann. § 56.01(c)(1)(B) (West Supp. 2002).
	C.D.D.'s appointed counsel on appeal filed a brief asserting that the appeal is
frivolous.  The brief complies with the requirements for such briefs discussed in In Re D.A.S., 973
S.W.2d 296 (Tex. 1998), and, more generally, in Anders v. California, 386 U.S. 738 (1967). 
Counsel states that he has diligently examined the record and researched the law applicable to the
facts and issues in the case.  Counsel's brief contains a professional evaluation of the record
demonstrating why there are no meritorious errors to be advanced.  A copy of counsel's brief was
delivered to C.D.D. and to his guardian, and they were advised of their right to examine the appellate
record and to file a pro se brief.  A pro se brief was not filed.  We have independently reviewed the
record and agree with counsel that the appeal is frivolous.  We grant counsel's motion to withdraw
from the case and affirm the juvenile court's disposition order.


  
					David Puryear, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Affirmed
Filed:   January 25, 2002
Do Not Publish